OPINION — AG — ** OPEN MEETING — PROXY ** (1) A COMMISSIONER OF A STATE AGENCY OPERATING UNDER THE OPEN MEETING ACT 'CANNOT' DELEGATE HIS RIGHT TO VOTE IN A REGULARLY SCHEDULED MEETING TO ANOTHER COMMISSIONER BY USE OF A PROXY (2) ANY ACTION TAKEN IN " WILLFUL " VIOLATION OF THE OPEN MEETING ACT IS INVALID. 25 O.S. 313 [25-313] . THE TERM " WILLFUL ", AS USED IN THE OPEN MEETING ACT, DOES 'NOT' REQUIRING A SHOWING OF BAD FAITH, MALICE OR WANTONNESS, AND INCLUDES UNINTENTIONAL VIOLATIONS OF THE LAW. A DECISION WHICH IS DECIDED ON THE STRENGTH OF A PROXY VOTE IS INVALID, BECAUSE IT CONSTITUTES A WILLFUL VIOLATION OF THE OPEN MEETING LAW. (MAIL, AGENCY, STATE AGENCY, DEFINITION, GOVERNMENTAL, PUBLIC BODY) CITE: 25 O.S. 301 [25-301], 25 O.S. 302 [25-302], 25 O.S. 304 [25-304] [25-304](2), 25 O.S. 305 [25-305], 25 O.S. 313 [25-313] [25-313] (PROXY VOTE), OPINION NO. 80-215, OPINION NO. 81-069, OPINION NO. 81-144 (JUDITH COLEMAN NICHOLS)